842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred MABERY, Plaintiff-Appellant,v.Aaron JOHNSON;  John Patseavouras;  A. Locklear;  J.C.Harris;  P. Chavis;  Mr. Parks;  Lt. Stuper;  Supt. Griffin;Lt. Lumsford;  Mr. Jackson;  Supt. Osborne;  Lt. Littrell;Michael Bumgarner;  Ed McMichael;  Van Penninger;  JamesMartin;  Dr. Rosefield;  J. Barrington;  Waylon Collins;L.C. Snead;  Leon Sharp;  Dr. Zota;  William A. Dudley;Ofc. Currie;  Ofc. East;  Ofc. Roth;  B. Lett, Ofc.;  Dr.Davenport;  J.J. Clark;  H. Marsh;  Mrs. Wittpen;  Mrs.Lowery, All in their individual and official capacities,Defendants- Appellees.
No. 88-7020.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1988.March 25, 1988.

Fred Mabery, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's request for appointment of counsel, and affirm the judgment below on the reasoning of the district court.  Mabery v. Johnson, C/A No. 86-962-CRT (E.D.N.C. Dec. 15, 1987).


2
AFFIRMED.